MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
                                                                            Mar 21 2018, 8:47 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                      Curtis T. Hill, Jr.
Law Office of Christopher G. Walter,                     Attorney General of Indiana
P.C.
Nappanee, Indiana                                        David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         March 21, 2018
of the Parent-Child Relationship                         Court of Appeals Case No.
of De.F., Dy.F., A.F., & J.F.                            75A03-1708-JT-1883
(Minor Children) and D.B.F.                              Appeal from the Starke Circuit
(Father) and J.S. (Mother);                              Court
                                                         The Honorable Kim Hall, Judge
D.B.F. (Father) & J.S. (Mother),                         Trial Court Cause No.
                                                         75C01-1702-JT-7
Appellant-Respondents,                                   75C01-1702-JT-8
                                                         75C01-1702-JT-9
        v.                                               75C01-1702-JT-10

The Indiana Department of
Child Services,
Appellee-Petitioner



Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018                Page 1 of 22
      May, Judge.


[1]   D.B.F. (“Father”) and J.S. (“Mother”) (collectively, “Parents”) appeal the

      involuntary termination of their parental rights to De.F., A.F., Dy.F., and J.F.

      (collectively, “Children”). Parents argue the trial court’s findings do not

      support its conclusions that the conditions under which Children were removed

      from their care would not be remedied and that termination was in Children’s

      best interests. 1 We affirm.



                              Facts and Procedural History
[2]   Mother and Father are the parents of De.F., born April 22, 2004; A.F., born

      May 2, 2007; Dy.F., born March 23, 2013; and J.F., born December 3, 2015.

      On July 6, 2015, the Department of Child Services (“DCS”) received a report

      that then-three-year-old Dy.F. “was standing outside on a window ledge - um -

      in an open window wearing a dirty diaper and dirty t-shirt - uh- yelling for his

      mother on the street.” (Tr. at 14-15.) DCS arrived at the home to investigate,

      but no one was home. DCS returned the next day, and the family was present

      at that time. 2




      1
        Parents also assert the evidence was insufficient to support the trial court’s conclusion the continuation of
      the parent-child relationship posed a threat to Children’s well-being. We need not, however, address that
      argument. See infra n.5.
      2
        At the time, only De.F., A.F., and Dy.F. were present at the home, as Mother was pregnant with J.F. We
      refer to De.F., A.F., and Dy.F. collectively as “Older Children.”

      Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018                Page 2 of 22
[3]   DCS observed the home “was very much in disarray.” (Tr. at 16.) Regarding

      the state of the house, the trial court found:3


               The DCS case manager observed and photographed the
               following conditions of [sic] of the home: home lacked gas and
               electric utilities; a leaking roof; pots and buckets through the
               home to catch the rain water; carpet was wet, black and covered
               with mold; the kitchen was extremely dirty, the frying pans on
               the stove had food stuck to them, the stove was black, and there
               were dirty dishes and clutter throughout the kitchen; the
               children’s bedroom was full of clutter, clothing and debris, the
               children’s bed did not have sheets and the mattress was stained;
               the bathroom had mold, dirt, garbage, and an empty beer can,
               the toilet had brown water in it, and the bathtub was filled with
               dirty water and a fish that was caught the previous week; the
               ceiling had water stains, mold and portions were caving in.


      (Appellants’ App. Vol. II at 24.) Additionally, DCS presented evidence “the

      children were dirty and appeared to be covered in bug bites.” (Id.) The Family

      Case Manager (“FCM”) testified the level of uncleanliness exhibited by

      children “wasn’t normal . . . it was like several, several days of playing outside

      dirty.” (Tr. at 19.) A doctor later diagnosed Older Children with scabies. DCS

      removed Older Children from Parents’ care on July 7, 2015.


[4]   On July 9, 2015, DCS filed petitions alleging each of the Older Children was a

      child in need of services (“CHINS”). Parents began preliminary services, such




      3
        Unless otherwise indicated, the findings quoted are from the order concerning De.F., as the findings
      regarding the state of the home and Parents’ actions are virtually identical in each order.

      Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018            Page 3 of 22
      as parenting education and home-based services, prior to the trial court’s

      hearing regarding the CHINS petitions. Parents started supervised visitation

      with Older Children on July 21, 2015. On July 23, 2015, the FCM was

      summoned to the foster home because De.F. “became physically aggressive”

      with A.F. (Id. at 46.) The next day, the foster parents again asked the FCM

      come to their house because De.F.:


              had gotten physically aggressive with one of the younger kids. . .
              . was standing on the hood of the van that belonged to the foster
              parents. The two (2) younger children were locked inside the
              vehicle for their safety because he had been threatening them -
              um - and there was a Sheriff’s deputy present as well.


      (Id. at 47.) The FCM and the foster father took De.F. to Michiana Behavior

      Health, a “psychiatric hospital.” (Id.) De.F. was admitted to Michiana

      Behavior Health about a week later, and he stayed there for approximately ten

      days. During that time, De.F. was diagnosed with oppositional defiant disorder

      and mood disorder.


[5]   In late July 2015, the FCM visited Parents’ home and noted some improvement

      in the clutter. Father told the FCM he knew what needed to be repaired in the

      home in order for the Older Children to come home. In August 2015, the home

      caught fire and sustained water and smoke damage. On September 11, 2015,

      DCS provided a large dumpster for Parents to use to clean out the house.

      When the dumpster was removed a month later, it was not full.




      Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 4 of 22
[6]   On October 6, 2015, Parents admitted Older Children were CHINS, specifically

      admitting “to all the allegations about the state of the home.” (Id. at 42.) Based

      thereon, the trial court adjudicated Older Children as CHINS. On November

      5, 2015, the trial court entered dispositional orders for Older Children, ordering

      Parents to complete certain services, including: obtain and maintain appropriate

      housing; complete family functioning and parenting assessments and follow all

      recommendations; refrain from the use of drugs or alcohol and submit to

      random drug screens; participate in home-based case management services; and

      participate in supervised visitation with Older Children.


[7]   In late November or early December 2015, Parents found a new house to live

      in. DCS planned to assist Parents with the payment of rent. For DCS to do so,

      Parents were required to pick up certain paperwork. Parents did not pick up the

      paperwork. On December 3, 2015, Mother gave birth to J.F. On December 9,

      2015, Parents were evicted from their house for failure to pay rent. DCS

      allowed J.F. to stay with Parents on the condition Mother live with maternal

      grandparents.


[8]   DCS filed a petition alleging J.F. was a CHINS based on the family’s living

      situation on December 29, 2015, but did not remove J.F. from Mother’s care

      because she was living with maternal grandparents. On January 2, 2016, DCS

      removed J.F. from Parents’ care “due to concerns for Mother’s possible mental

      instability, Father’s alcohol use, [Parents’] refusal to complete the clinical

      assessment, and Mother was involved [sic] in a dispute with the maternal

      grandparents the prior evening and left [sic] the home in the middle of the night

      Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 5 of 22
       with [J.F.].” (Appellants’ App. Vol. II at 59.) On February 2, 2016, the trial

       court adjudicated J.F. a CHINS after Parents admitted to the allegations in

       DCS’s petition. The trial court’s dispositional decree for Parents had the same

       requirements as those of Older Children because Parents “hadn’t completed

       anything” the trial court had previously ordered. (Tr. at 56.) In addition, the

       trial court ordered Father to complete a substance abuse assessment.


[9]    Mother completed her initial clinical assessment in January 2016. Father

       completed his initial clinical assessment in February 2016. Father met soon

       thereafter with the homebased counselor; Mother started therapy recommended

       from her initial clinical assessment in May 2016. Mother did not successfully

       complete the recommended therapy, and both Parents failed to “follow through

       with goals.” (Appellants’ App. Vol. II at 28.). Parents completed their

       parenting assessments in February 2016 and completed the recommended

       parenting classes soon thereafter. However, DCS did not feel they applied what

       was taught, so DCS referred Parents to another provider. In August 2016,

       Parents moved into a new house. DCS assisted Parents financially by paying

       for the security deposit and first month’s rent. Another community

       organization supplied Parents with furniture.


[10]   Parents visited regularly with Children, though they were consistently fifteen to

       thirty minutes late to every visit. The visitation supervisor observed “[Children]

       were free to do what they wanted; [Parents] had difficulty controlling

       [Children]; there was no co-parenting between Mother and Father; Mother and

       Father lacked communication and support for each other’s parenting decision

       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 6 of 22
       [sic]; and [De.F.] was argumentative and aggressive toward the other children

       during visitation.” (Id. at 29.) Because of Parents’ tardiness to visitation,

       Parents “were told that if they were more than 15 minutes late to a visit, then

       the visit would be cancelled.” (Id.) The visitation supervisor cancelled two

       visits because Parents were tardy. Parents continued to be tardy, but were

       never more than fifteen minutes late. One visit additional was “cancelled due

       to concerns that Father was intoxicated.” (Id.)


[11]   The FCM visited Parents’ home in February 2017. He testified:


               When I went to the house in February, it was – uh – uh – pretty
               messy. Uh – there were lots of miscellaneous items on the floor.
               There were – uh – piles of miscellaneous items in the corner of
               the house. There was – um – I wouldn’t say – um – like trash-
               trash, it would be like maybe wads – wads of pieces of paper
               thrown or – uh – pieces of plastic just laying on – around the
               floor – um – there was – uh, a little bit of – uh, overflowing
               garbage in the kitchen and there was – uh – a lot of beer cans in
               the house. And I – uh – after that we had the conversations
               about – uh – cleaning the home and reducing the clutter in the
               house as well.


       (Tr. at 84.) The FCM also noted Parents did not have appropriate bedding for

       Children. DCS filed a petition for termination of Parents’ rights to Children on

       March 2, 2017.


[12]   On March 15, 2017, police arrested Mother after she allegedly shoplifted eight

       energy drinks; those charges were pending at the time of the termination

       hearings. The trial court held fact-finding hearings on the termination petitions


       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 7 of 22
       on June 6 and June 20, 2017. The trial court issued orders terminating Parents’

       rights to Children on July 20, 2017.



                                  Discussion and Decision
[13]   We review termination of parental rights with great deference. In re K.S., D.S.,

       & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh

       evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

       Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

       reasonable inferences most favorable to the judgment. Id. In deference to the

       juvenile court’s unique position to assess the evidence, we will set aside a

       judgment terminating a parent’s rights only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied

       534 U.S. 1161 (2002).


[14]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

       subordinate the interests of the parents to those of the children, however, when

       evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

       at 837. The right to raise one’s own children should not be terminated solely

       because there is a better home available for the children, id., but parental rights

       may be terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.



       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 8 of 22
[15]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[16]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 9 of 22
       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[17]   Parents challenge the court’s conclusions the conditions under which Children

       were removed would not be remedied, the continuation of the parent-child

       relationship posed a risk to Children, and termination was in the best interests

       of Children. Parents do not challenge any specific findings of fact, and

       therefore we accept the trial court’s findings as true. See Madlem v. Arko, 592

       N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does not challenge the findings

       of the trial court, they must be accepted as correct.”). Thus, we move to the

       second part of the analysis - whether the findings support the trial court’s

       judgment.


                   Reasonable Probability Conditions Would Not Be Remedied

[18]   The trial court must judge a parent’s fitness to care for the child at the time of

       the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that the conditions will not change. Lang v.

       Starke Cnty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[19]   When assessing a parent’s fitness to care for a child, the trial court should view

       the parents as of the time of the termination hearing and take into account the

       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 10 of 22
       changes that have occurred during the proceedings. In re C.C., 788 N.E.2d 847,

       854 (Ind. Ct. App. 2003), trans. denied. However, the trial court must also

       “evaluat[e] the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of [a] child.” In re J.T., 742 N.E.2d

       509, 512 (Ind. Ct. App. 2001), trans. denied.


[20]   Here, regarding whether the conditions under which Children were removed

       from Parents’ care would be remedied, the trial court found:


                a. The conditions that resulted in [Older Children’s] removal on
                July 9, 2015 were deplorable home conditions. The home was
                located [at Address 1]. 4


                b. In August 2015, the home caught fire, which resulted in
                smoke and additional water damages to the home. The Starke
                County Health Department determined that the home was not in
                a habitable condition due to the leaking roof, water and mold
                damage, fire and smoke damage, structural damage and weak
                flooring. Mother and Father decided that they wanted to repair
                the home because Mother owned the home and it had
                sentimental value to her.


                c. On September 11, 2015, DCS rented a large dumpster for
                Mother and Father to assist with cleaning and removing clutter
                from the home. The dumpster was delivered on September 15,
                2015. DCS informed Mother and Father that they would have
                the dumpster for 10 days and could fill it twice. The dumpster




       4
        To maintain confidentiality of the proceedings, we will reference the home the family lived in at the time of
       Older Children’s removal as “Address 1” and the home Parents lived in at the time of the termination
       hearing as “Address 2.”

       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018            Page 11 of 22
        was removed on or about October 14, 2015, one month later, and
        was never filled.


        d. Mother and Father were unsuccessful with repairing the
        damages to the home at [Address 1] and sought alternative
        housing. In late November/early December 2015, Mother and
        Father informed DCS that they located a new home. DCS
        planned to assist with the first month’s rent and informed Father
        that the necessary paperwork for the landlord was ready for
        Father to pick up at the DCS office. Mother and Father never
        picked up the forms. On December 9, 2015, Mother and Father
        had to leave the home due to nonpayment of rent.


        e. In August 2016, Mother and Father moved to [Address 2].
        DCS assisted [Parents] financially and Keys Counseling supplied
        furniture. On August 26, 2016, DCS paid $1,000.00 for the
        security deposit and first month’s rent. DCS also paid $1,000.00
        toward the back due NIPSCO bill for utilities, which was
        outstanding since September 2014. Mother and Father had
        $19.27 left to pay on the outstanding NIPSCO bill in order for
        the utilities to be turned on in the home. From August 2016 to
        the Permanency Hearing on October 25, 2016, [Parents] failed to
        pay the remainder and the home continued to lack utilities. At
        that time, Father received social security disability and [Mother]
        was in the process of appealing her social security disability
        denial. Mother was unemployed.


        f. The Court suspended services and visitation at the October 25,
        2016 Permanency Hearing.


        g. Mother and Father continue to reside at [Address 2]. On
        February 16, 2017, the DCS case manager visited the home. The
        case manager observed the home to have working utilities, very
        little food, and piles of random items in the corners of rooms,


Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 12 of 22
        clutter in the home, overflowing garbage, and many beer cans.
        The bathroom was appropriate.


        h. The DCS case manager made an unannounced visit to the
        home on June 5, 2017 and observed and photographed the home.
        The case manager found the home to have working utilities and
        plenty of food. The case manager was concerned with the
        amount of clutter. The clutter remained in the home but was
        relocated to different spots such as the corners of the rooms, the
        children’s beds and the baby’s crib. The case manager found the
        home to be cleaner but was worried about the following: where
        [Children] would sleep; where the parents would put all of the
        items currently stacked on the beds; and where would the parents
        put the [Children’s] clothing and belongings once they returned
        to the home. The Mother and Father were unable to reduce the
        clutter in the home.


        i. Mother sold the property located at [Address 1] for
        approximately $4,500.00. Mother states that she currently has
        approximately $2,000.00 left from the sale of the home.


        j. Mother states that she was approved for social security
        disability for degenerative disc disease within the last month.


        k. On March 15, 2017, Mother was arrested for conversion when
        she allegedly stole eight (8) 5-hour energy drinks from 5-Star
        grocery store. Mother is now banned from the local grocery
        store. Mother states that she will shop at Save-a-lot and
        Walmart.


        l. [Mother] has a license and has a car. [Father’s] license is
        suspended for life.




Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 13 of 22
        m. Mother and Father were ordered to participate in services
        under the Dispositional Decree entered on October 27, 2015 as
        follows: [outlining requirements set forth in trial court’s
        Dispositional Decrees.]


        n. Mother and Father were repeatedly provided with clear,
        understandable guidance from the Court, DCS, CASA and
        service providers regarding what was necessary for [Children] to
        return to the care of [Parents]. Mother and Father did not make
        significant progress in services, obtaining a suitable home or the
        ability to safely parent [Children] in order to successfully reunify.


            i. Mother and Father completed the clinical assessment on
            January 5, 2016. Mother began attending the recommended
            therapy sessions in May 2016 with Keys Counseling but was
            not successfully discharged from the service. Father and
            Mother sporadically met with the recommended home based
            case worker, but there was no follow through with goals.


            ii. Mother and Father completed the family functioning
            assessment and parenting assessment on February 12, 2016.
            Mother and Father attended and completed parenting
            education through Porter Starke but did not apply the learned
            skills until Fall 2016. Parenting education was also provided
            as part of the supervised visitations through Keys Counseling.
            Conrad Angon began working with the family in the summer
            of 2016. He observed the following during his first visit with
            the family: that [Children] were free to do what they wanted;
            parents had difficulty controlling [Children]; there was no co-
            parenting between Mother and Father; Mother and Father
            lacked communication and support for each other’s parenting
            decision [sic]; and [De.F.] was argumentative and aggressive
            toward the other children during visitation.




Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 14 of 22
               According to Mr. Angon, Mother and Father had difficulty
            with timeliness for visitation. Mother and Father would be
            25-30 minutes late for visitation because they were preparing
            meals for the children. A Child and Family Team Meeting
            (CFTM) was held to address the tardiness and parents were
            told if they were more than 15 minutes late to a visit then the
            visit would be cancelled. Following the CFTM, two visits
            were cancelled because Mother and Father were more than 15
            minutes late. Mr. Angon stated that [Parents] were never on-
            time [sic] for the rest of visitations, but they would make it
            prior to the 15 minutes. Another visit was cancelled due to
            concerns that Father was intoxicated.


               Keys Counseling Owner/CEO and Mr. Angon scheduled
            another meeting with Mother and Father to address arguing
            between [Parents] during visit [sic], the need for co-parenting,
            tardiness, and Father’s alcohol use. At the meeting [Father]
            admitted that he had a drinking issue and that he wanted to
            address it. [Mother] admitted that she relies on Father for
            everything and understood that Father has a hard time
            balancing the decision making for everyone during the
            visitation. Mother needed to be more independent and
            [Parents] needed to work together to parent [Children]. Mr.
            Angon worked on the [Parents’] relationship and co-parenting
            techniques following visitation.


               [Parents] would provide [Children] sugar snacks, chips,
            and caffeine beverages. This resulted in increased
            hyperactivity for [Children] and added conflict to the
            visitation. [Parents] did not understand the correlation
            between the snacks provided and [Children’s] behavior. In
            addition, Mother would feed [J.F.] table food like ice cream
            and spaghetti, rather than adhering to the pediatrician
            recommended formula diet. The visit supervisor addressed
            age appropriate food for [J.F.] and sugar intake for [Older
            Children].

Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 15 of 22
                      Mother and Father were receptive to services, but were
                   unable to have a pattern of consistently implementing the
                   learned skills.


                   o. Child and Family Team never reached a point where it
                   was safe for [Children] to return to the home, even for
                   supervised visitation. The home conditions of [Address 2]
                   were greatly improved from the home conditions at [Address
                   1]; however, the home lacked utilities from the time [Parents]
                   obtained it in August 2016 until the October 25, 2016
                   Permanency Hearing. At that point, [Children] had been out
                   of the home for 15 consecutive months and there was no
                   recommendation or indication that [Children] would be able
                   to return in the near future. Mother and Father have
                   maintained the home at [Address 2] but refused [sic] to
                   address the issue of clutter in the home.


                   p. The Mother and Father participated in services and
                   obtained a new home but did not change their behavior.
                   [Parents] have not addressed the reasons that led to the family
                   home on [Address 1] getting to the deplorable conditions that
                   it was in on July 6, 2015. [Parents] have not shown progress
                   with services or the current home on [Address 2] that would
                   lead the Court to believe that the home would be a safe, clean,
                   stable home environment for [Children].


       (Appellants’ App. Vol. II at 25-30) (footnote added).


[21]   Parents argue the trial court’s findings and conclusions ignore the progress they

       made during the pendency of these proceedings, specifically that the visitation

       supervisor testified Parents were on track to begin unsupervised visits when the

       permanency plan changed from reunification in October 2016; that no

       providers expressed concerns about Parents’ ability to retain their current

       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 16 of 22
       residence or have sufficient financial security to support Children; and the

       condition of Parents’ residence at the time of the termination hearing was

       greatly improved from that of the residence at the time Children were removed

       from their care. These arguments are invitations for us to reweigh the evidence

       and judge the credibility of witnesses, which we cannot do. See In re D.D., 804

       N.E.2d at 265 (appellate court does not reweigh evidence or judge the

       credibility of witnesses). The trial court’s findings support its conclusion that

       the conditions under which Children were removed from Parents’ care would

       not be remedied. 5 See In re Involuntary Termination of Parent Child Relationship of

       A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005) (“A pattern of unwillingness to

       deal with parenting problems and to cooperate with those providing social

       services, in conjunction with unchanged conditions” supports the conclusion

       there is not a reasonable probability conditions will be remedied).


                                             Best Interests of Children

[22]   In determining what is in Children’s best interests, the juvenile court is required

       to look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.




       5
         The trial court found the conditions under which Children were removed would not be remedied and the
       continuation of the parent-child relationship posed a threat to Children. DCS does not have to prove both
       because the statute is written in the disjunctive, such that DCS must prove either by clear and convincing
       evidence. See Ind. Code § 31-35-2-4(b)(2)(B). Because the findings support the conclusion there was a
       reasonable probability conditions leading to Children’s removal would not be remedied, we need not address
       whether the findings also support a conclusion that the continuation of the parent-child relationship posed a
       threat to Children’s well-being. See In re L.S., 717 N.E.2d at 209 (because Indiana Code section 31-35-2-
       4(b)(2)(B) is written in the disjunctive, court needs to find only one requirement to terminate parental rights).

       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018              Page 17 of 22
       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 990

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[23]   The trial court concluded Children were thriving in foster care. Specifically, the

       trial court found, regarding De.F.:


               [De.F.’s] behaviors are stable and according to his therapist,
               [De.F.] has grown and achieved so much since his removal from
               Mother and Father. When the therapist began working with
               [De.F.] in October 2015, he found [De.F.] to lack social skills,
               lack skills of asking permission prior to acting, was destructive to
               property, was very disrespectful toward women, and struggled
               educationally with regards to reading, knowing days of the week,
               concept of time, and difference between left and right. Since
               [De.F.’s] removal, [De.F.] developed emotionally and physically.
               [De.F.] now has confidence, doesn’t feel the need to worry about
               the care of his siblings, respects authority figures, has self-control
               and is well behaved, and has greatly improved with reading and
               cooperates with school and homework. [De.F.] has learned basic
               functions that he initially lacked, such as proper social
               interactions, getting permission from adults, and the value of
               earning money through chores and spending it on something that
               is important to him. The therapist believes that Child requires
               stability, and parents that are able to provide structure, set
               boundaries and expectations, and provide nurturing and support.
               Mother and Father love [De.F.] but are unable to provide the
       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 18 of 22
        home environment that [De.F.] requires to thrive. [De.F.] needs
        permanency.


(Appellants’ App. Vol. II at 31.) Regarding A.F., the trial court found:


        Since [A.F.’s] removal from Mother and Father he has made a
        substantial improvement with his education and behavior. [A.F.]
        repeated the 3rd grade because he did not pass the IREAD test.
        According to his teacher, Ms. Biggs, [A.F.’s] reading level was
        1st grade, 6 months. Ms. Biggs worked with [A.F.] for both 3rd
        grade years. The initial observations Ms. Biggs had of [A.F.]
        were that he was introverted, would not smile, had problems
        making friends, would push kids and use profanity, had gaps in
        his learning and no cognitive, physical or mental, delay. At the
        end of the 2016-2017 school year, Ms. Biggs reported [A.F.] to be
        a completely different child that has blossomed. [A.F.] easily
        makes friends, is well liked by his peers, no longer uses profanity,
        is no longer pushing or shoving on [sic] recess, is on the A/B
        honor roll, and is excited about school. Ms. Biggs believes that
        [A.F.’s] success and fast turn-around with his education is due to
        [A.F.’s] current home environment. [A.F.] now has a home
        environment that has consistency, stability, structure, rules and
        consequences, caring, and caregivers that believe education is
        important.


           [A.F.’s] therapist began working with him in February 2016 to
        address defiance, trauma, and problematic behaviors in the
        home. The therapist is a female and struggled in sessions with
        [A.F.] initially because [A.F.] was disrespectful toward women
        and didn’t think he needed to listen to women or authority
        figures. The therapist worked with [A.F.] on respect and [A.F.]
        has learned to accept consequences rather than fight them.
        [A.F.] would exhibit negative behaviors following visitation with
        parents because he would state that Mother and Father said he
        didn’t have to listen to the foster parents. [A.F] initially asked
        the therapist repeatedly when he could return home; however,
Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 19 of 22
         over the last 6 months, he has stated that he wants to remain in
         his current home. The therapist has observed [A.F.] to now have
         a positive attitude, respect and is content in his current home.
         The therapist believes that his current environment is positive for
         [A.F.] because it provides structure, love and support. Mother
         and Father love [A.F.] but are unable to provide the home
         environment that [A.F.] requires to thrive. [A.F.] needs
         permanency.


(Id. at 52-3.) Regarding Dy.F., 6 the trial court found:


         [Dy.F.] was removed at 2 years of age and is now 4 years of age.
         [Dy.F.] has spent half of his life out of the care of the Mother and
         Father. At the time of removal, [Dy.F.] had very little [sic]
         verbal skills. [Dy.F.] now speaks [in] full sentences and is able to
         recognize basic colors and shapes. [Dy.F.] also had severe tooth
         decay at the time of removal and needed oral surgery to restore
         and protect his teeth. [Dy.F.] is in a home that can provide a
         safe, stable, clean home environment that meets [Dy.F.’s] basic
         needs. Mother and Father love [Dy.F.] but are unable to provide
         the home environment [Dy.F.] requires to thrive. [Dy.F.] needs
         permanency.


(Appellee’s App. Vol. II at 9-10.) Regarding J.F., the trial court found:


         [J.F.] has been out of the home for 17 months. [J.F.] is only 18
         months old. [J.F.] has been out of the care of the Mother and
         Father for the majority of her life. To [J.F.], the foster parents
         are her parents and they have met all of her daily needs. [J.F.] is
         walking and talking, she is developmentally on track, and is




6
 The trial court issued an amended order regarding Dy.F. on November 21, 2017, after we granted DCS’s
motion to remand to correct the findings of the original order to reflect facts relevant to Dy.F., as the original
order did not do so.

Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018               Page 20 of 22
               excelling in her current home. [J.F.] is in a home that can
               provide a safe, stable, clean home environment that meets [J.F.’s]
               basic needs. Mother and Father love [J.F.] but are unable to
               provide the home environment that [J.F.] requires to thrive.
               [J.F.] needs permanency.


       (Appellants’ App. Vol. II at 63-4.)


[24]   Parents argue the trial court’s findings regarding Children’s progress while in

       foster care support a conclusion that termination is not in Children’s best

       interest. Parents contend the foster parents’ “more stable financial situation . . .

       [which enabled] the foster parents to provide a more stable environment that

       the children would have been more apt to thrive in . . . alone cannot constitute

       what is in the best interests of the children.” (Br. of Appellants at 22.) We note

       the foster parents’ ability to provide a stable and nurturing environment was not

       the only reason the trial court found termination was in Children’s best

       interests. Children were thriving in foster care because they were in an

       environment where their developmental needs were being met regularly.

       Parents had not progressed to the point that they could provide an environment

       that could meet Children’s needs, and that, when combined with the Children’s

       need for permanency, supports termination being in the Children’s best

       interests. Essentially, Parents are asking us to reweigh the evidence, which we

       cannot do. See In re D.D., 804 N.E.2d at 265 (appellate court does not reweigh

       evidence or judge the credibility of witnesses). We therefore conclude the trial

       court’s findings support its conclusion that termination was in Children’s best

       interests. See S.E. v. Indiana Dept. of Child Servs., 15 N.E.3d 37, 47 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 21 of 22
       2014) (evidence that child was thriving in foster care supported conclusion that

       termination was in child’s best interests), trans. denied.



                                               Conclusion
[25]   Parents do not challenge the evidence presented by DCS to support the trial

       court’s findings. We hold the trial court’s findings regarding whether the

       conditions under which Children were removed would not be remedied

       supported that conclusion, and the trial court’s findings regarding the best

       interests of Children supported the conclusion that termination was in the best

       interests of Children. Accordingly, we affirm.


[26]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 75A03-1708-JT-1883 | March 21, 2018   Page 22 of 22